Citation Nr: 1039412	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

The Veteran and L.V.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to May 
1949.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic 
of the Philippines, which, in pertinent part, denied service 
connection for bilateral hearing loss.

In July 2009, the Veteran provided testimony at a Board personal 
hearing before the undersigned Acting Veterans Law Judge at the 
RO.  A transcript of this hearing is of record.

In November 2008, the Board remanded the issue currently on 
appeal to the Appeals Management Center (AMC) for further 
development.  The record indicates that the AMC complied with the 
Board's request, specifically the provision of a VA audiological 
examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting the Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).

In August 2010, the Board requested an opinion from the Veteran's 
Health Administration (VHA) regarding the medical question 
presented in this case.  An August 2010 VHA opinion was received 
by the Board, and a copy of that decision was provided to the 
Veteran.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service in his 
capacity as a light mortar crewman.

2.  The Veteran has a current bilateral hearing loss disability.

3.  The current bilateral hearing loss disability is related to 
noise exposure during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for bilateral hearing loss is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Because the determination below 
constitutes a full grant of the claim for service connection for 
bilateral hearing loss, there is no reason to discuss the impact 
of the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.303, 3.306 (2009).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

In evaluating claims of service connection for hearing loss, it 
is observed that the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the laws 
administered by VA.  Hearing loss will be considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for Hearing Loss

The Veteran essentially contends that he experienced noise 
exposure during service, especially from mortar explosions.  The 
Board notes that service treatment records, including the service 
entrance and service separation histories and examinations, are 
missing.  For this reason, the Board does not rely on the missing 
service treatment records as evidence of a lack of acoustic 
trauma in service or lack of chronicity of symptoms of hearing 
loss in service.  As explained in this decision, the Board 
instead relies on the affirmative evidence that is of record in 
making its findings.  

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for the Veteran's bilateral hearing loss 
disability.  First of all, the Board finds that the weight of the 
evidence demonstrates that the Veteran experienced noise exposure 
during service in his capacity as a light mortar crewman.  A 
service personnel record also reflects that the Veteran served as 
a light mortar crewman.  Although the service treatment records 
are missing, the Board finds that the Veteran has offered 
credible statements indicating that he experienced in-service 
noise exposure in keeping with his duties as a light mortar 
crewman.  At the July 2009 Board personal hearing, the Veteran 
provided credible testimony that he served as a small mortar 
gunner, responsible for firing off rounds during training 
exercises.  (Hearing Transcript, pages 11-12).  The evidence in 
this case also includes a March 2010 VA audiological examination 
report in which the Veteran reported experiencing hearing loss 
since the 1940s due to exposure to small firearm noises during 
service.   

The Veteran is shown to have a bilateral hearing loss disability 
during the pendency of this claim.  Both the audiometric test 
results and the speech discrimination scores from the March 2010 
VA audiological examination demonstrate current bilateral hearing 
loss "disability" according to 38 C.F.R. § 3.385.  The March 
2010 VA audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
75
75
75
80
76
LEFT
60
60
80
80
70

Speech recognition testing revealed speech recognition ability of 
86 percent in the right ear, and 76 percent in the left ear.  The 
examiner's diagnosis was sensorineural hearing loss bilaterally.  

The Board further finds that the weight of the competent evidence 
is at least in relative equipoise on the question of whether the 
current bilateral hearing loss disability is related to noise 
exposure during service.  The evidence weighing against a finding 
of nexus to service includes the March 2010 VA examination 
report, in which the examiner opined that the Veteran's bilateral 
hearing loss was most likely due to presbycusis.  The VA examiner 
stated that there was no actual data or evidence that would 
specifically point out that in-service noise exposure was the 
"sole and only cause" of the Veteran's hearing loss.  Also, the 
examiner noted that there was no evidence of onset of hearing 
loss during actual service.

The evidence weighing in favor of a finding of nexus to service 
includes a September 2010 VHA medical opinion, in which a VHA 
clinician noted that the Veteran's service as a light infantry 
crewman established that it was more likely than not that he 
experienced acoustic trauma during service.  He also noted the 
March 2010 VA audiological examination indicating bilateral 
sensorineural hearing loss.  Having reviewed the evidence, the 
September 2010 VHA clinician opined that it was at least as 
likely as on that the Veteran's current bilateral hearing loss 
had its onset in, or was related to, the Veteran's service, 
including noise exposure while serving as a light mortar crewman.  
The VHA clinician reported basing this opinion not only on the 
Veteran's military occupational specialty and testimony, but also 
upon the routine lack of hearing protection provided to light 
mortar crewman during that period of military operations.  The 
VHA clinician further noted that, while the March 2010 VA 
examiner stated that there was no evidence of in-service noise 
exposure as the "sole and only" cause of the Veteran, 


the very existence of noise exposure at levels constituting 
acoustic trauma during service provided sufficient evidence to 
substantiate his "as least as likely as not" opinion.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


